Citation Nr: 0809784	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) prior to September 11, 2006.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD from September 11, 2006.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions issued in December 
2002 (granting service connection for tinnitus and assigning 
an initial rating of 10 percent effective on August 3, 1998) 
and in February 2003 (granting service connection for PTSD 
and assigning an initial rating of 30 percent effective on 
October 4, 2002).  

As the rating issues above involve a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

During the course of the appeal, the RO issued a rating 
decision in July 2004 that increased the initial rating for 
PTSD to 50 percent, and a rating decision in November 2006 
that increased the rating for PTSD to 70 percent effective on 
September 11, 2006.  

Inasmuch as higher ratings are available for PTSD, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claims for higher rating 
as reflected on the title page remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


In January 2006 a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance the 
case on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

The Board remanded the claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC in March 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  From October 4, 2002 to September 11, 2006 the service-
connected PTSD is shown to have been productive of a 
disability picture manifested by occupational and social 
impairment with reduced reliability and productivity, 
although not in most areas.  

3.  Since September 11, 2006 the service-connected PTSD is 
shown to be productive of a disability manifested by 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.  

4.  The veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is already assigned 
a single 10 percent rating.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD prior to 
September 11, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2007).   

2.  The criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD beginning 
on September 11, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 
9411 (2007).   

3.  The claim for a rating in excess of 10 percent for the 
service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.87 including 
Diagnostic Code 6260 (2002-2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

As will be explained, the claim for a rating in excess of 10 
percent for tinnitus lacks legal merit.  As the law, and not 
the facts, is dispositive of that claim, the specific duties 
to notify and assist imposed by VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The issue of evaluation of the service-connected PTSD is a 
"downstream" issue in that pre-rating development was 
related to establishing entitlement to service connection, 
not evaluation of the disability.  However, in April 2006 
during the course of the appeal the AMC sent the veteran a 
letter advising him that to establish entitlement to a higher 
rating for a service-connected disability the evidence must 
show that the condition had become worse.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and was afforded ample 
opportunity to submit such information and evidence prior to 
Supplemental Statement of the Case (SSOC) in November 2007.  

The Board also finds that the April 2006 AMC letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC letter advised the veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, including service records, VA treatment 
records, and records from other Federal agencies such as 
Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The AMC letter specifically asked the veteran, "If there 
[was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the October 2004 SOC and in the November 2007 SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the AMC letter cited above.  There is 
accordingly no chance of prejudice under the notice 
requirements of Dingess.

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the rating criteria for PTSD are based upon 
overall impairment to employability and quality of life.  The 
veteran was provided copies of those rating criteria in the 
SOC and SSOCs, and he demonstrated his knowledge of those 
criteria in response to the various medical examiners as 
noted below.  

The Board accordingly finds that the veteran has demonstrated 
actual knowledge of the requirements for higher rating as 
articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA psychiatric examinations on 
several occasions since his claim for higher rating, most 
recently in September 2006.  The veteran has not asserted 
that the September 2006 examination was inadequate in any 
way, and has not asserted that his symptoms have become worse 
since that examination.  The Board accordingly finds that 
remand for new examination is not required at this point.  

The veteran was advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board in 
support of his claim, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review (beginning with the effective date of 
service connection, October 10, 2002).  See also Fenderson, 
12 Vet. App. 119, 126   


Evaluation from October 2002 to September 2006

The veteran had initial counseling at the Warwick Vet Center 
in October 2002 when he reported having history of problems 
with sleep, anger management, poor memory and social 
isolation.  He was observed to be neat in appearance and 
anxious of manner.  His speech was rapid and pressured, and 
his memory function was impaired.  His motor function was 
tense.  

However, the veteran was oriented time three, his affect was 
appropriate, and his judgment was good.  There was no 
evidence of thought disorders (delusions, disorganized 
thinking, or hallucinations).  "Depressive symptoms" noted 
average appetite but a present sleep disorder and low energy 
level.  The veteran denied homicidal or suicidal ideation.  
Clinical impression was chronic PTSD; a General Assessment of 
Function (GAF) was not assigned.  

(Subsequent Vet Center counseling records from October 2002 
to July 2006 are of record and show the veteran successfully 
participating in group counseling for PTSD symptoms.)  

The veteran had a VA psychiatric examination, performed by a 
social worker, in January 2002.  He reported a history of 
missing work due to flashbacks.  He noted having a pattern of 
sleep disruption (four hours at most per night) and 
nightmares twice per week.  He also reported intrusive 
memories that would cause him to withdraw from his family 
into his basement workshop.  He reported anger at himself for 
occasionally crying and exaggerated startle response to loud 
noises and avoidance of stimuli such as war movies.  

The examiner observed that the veteran was appropriately 
dressed and groomed, was cooperative, and had no difficulty 
answering questions, although he did dry his eyes several 
times.  The veteran's speech was normal, as was his capacity 
to understand.  

The veteran appeared anxious and depressed, and while talking 
about his wartime experiences his mood was labile.  His 
capacity to attend, concentrate, and resist distraction was 
unimpaired.  His orientation to time, place, person and 
situation was intact.  His immediate, recent and remote 
memory was also intact.  

The veteran's thoughts were clear, coherent, and goal-
oriented; no delusions, ideas of reference or other unusual 
beliefs were noted.  He could still hear the voices of 
Japanese prisoners who were confined aboard his ship, 
although those voices were not talking to him or commanding 
him to do anything.  He denied homicidal or suicidal 
ideation.  

The examiner diagnosed chronic, severe PTSD and assigned a 
GAF of 65.  

A VA Mental Health Services Biopsychological Assessment dated 
in July 2003 noted that the veteran presented complaining of 
symptoms of PTSD and depression.  The veteran reported 
intrusive thoughts, distressing dreams, flashbacks, reaction 
to loud noises (startle and sweats), avoidance of thoughts 
and activities, anhedonia, detachment from his family and 
friends, sleep disturbance and irritability.  

The veteran stated that PTSD and depressive symptoms began 
after discharge from service and worsened after each war, 
beginning with Korea and currently made worse by the current 
war in Iraq.  There was no suicidal ideation, and the veteran 
reported good relationship with his family.  

During the interview, there was no impairment in general 
appearance and behavior, perception, cognitive function, 
thought pattern or thought content.  The veteran appeared to 
be sad, depressed and anxious.  

The clinician diagnosed chronic severe PTSD and mild 
recurrent major depressive disorder.  The clinician assigned 
a GAF of 49.  The examiner noted that the veteran's major 
strength was having a supportive family, while his greatest 
weaknesses were his reluctance to discuss his symptoms with 
his family and his long history of avoidance.  

A February 2004 letter from a VA social worker at the Warwick 
Vet Center records that the veteran had been attending group 
therapy for PTSD since May 2003.  The veteran's current 
symptoms included anxiety, social isolation, depression, and 
avoidance of war-related trauma; the veteran would cry easily 
when sharing his concerns about American troops.  

The veteran reported considerable difficulty sleeping due to 
nightmares.  The veteran's retirement from his job in 1988 
resulted in increased symptoms, since he was no longer able 
to focus his attention on work.  Because of the chronicity 
and intermittent severity of PTSD symptoms, the veteran was 
not employable and would require long-term PTSD treatment.  

The veteran had a VA examination by a psychiatrist in April 
2004 and reported that his PTSD symptoms had waxed and waned 
since World War II, but  had been greatly exacerbated by the 
current conflicts in Afghanistan and Iraq.  The veteran 
described intrusive memories daily and nightmares every 
night.  He reported occasional disorientation on awakening 
with thoughts that he was in combat. 

The veteran reported having great distress at exposure to 
news or conversation about the current war, to the extent of 
crying and experiencing palpitations; he therefore tried to 
avoid war-related stimuli.  He reported feeling close to a 
wonderful and loving extended family.  

The veteran added that he was able to do daily chores, but 
would have to occasionally pull over to the side of the road 
while driving due to sudden intrusive memories.  He denied 
homicidal or suicidal ideation and denied history of manic 
symptoms.  The veteran reported attending PTSD counseling but 
receiving no other psychiatric treatment; he also denied 
taking any psychotropic medications.  

During interview the veteran was appropriately groomed and 
cooperative.  The veteran occasionally cried when becoming 
emotionally overwhelmed.  There was no psychomotor agitation 
or slowing.  Speech was generally normal in rate and volume, 
and vocabulary was normal for his age group.  

The veteran's affect was sometimes quite sad, anxious, and 
tearful, but at other times quite euthymic (when talking 
about his grandchildren).  His though process was coherent 
and goal-oriented.  Thought content was significant for 
ruminative preoccupation about his war experiences.  There 
was no indication of suicidal or homicidal ideation nor any 
delusions or hallucinations.  Remote memory appeared to be 
intact, and his insight and social judgment were adequate.

The examiner diagnosed chronic PTSD with recent exacerbation 
due to the war in Iraq, and assigned a current GAF of 50.  

In a May 2004 addendum, the VA examiner specifically related 
the veteran's disability picture to reduced reliability and 
productivity due to symptoms of sad and anxious mood related 
to war memories, difficulty maintaining some social 
relationships, chronically disturbed sleep, and 
hypervigilance, all reflective of a GAF score of 50.  

A July 2006 letter from a VA social worker at the Warwick Vet 
Center stated that the veteran continued to attend counseling 
and continued to exhibit chronic and persistent PTSD 
symptoms.  

Based on the evidence, the Board finds that the service-
connected disability picture during the period from October 
2002 to September 2006 was not productive of a level of 
impairment greater than occupational and social impairment 
with reduced reliability and productivity, reflective of the 
current 50 percent rating but not more.  

The veteran presented some of the characteristic symptoms 
associated with the 50 percent rating (flattened affect, 
panic attacks more than once per week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships) but not 
others (circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking).  

The veteran specifically did not demonstrate a disability 
picture of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood as required for a 70 
percent rating.  The veteran exhibited impairment in "work" 
and "mood" but no impairment in "family relations," 
"judgment," or "thinking."  Further, he exhibited none of 
the characteristic symptoms associated with the 70 percent 
rating as detailed hereinabove.  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

The veteran's GAF scores during the period in question were 
65 in January 2002, 49 in July 2003, and 50 in April 2004.  
Accordingly, his GAF scores reflect a serious degree of 
difficulty functioning, which is consistent with the symptoms 
noted by the various examiners.  

The veteran has presented no lay evidence of symptoms for the 
Board's consideration, so the determination is based on the 
medical evidence of record as discussed.  


Evaluation from September 11, 2006

The veteran was examined by a VA psychologist in September 
2006.  The veteran reported that he continued to attend PTSD 
counseling at the Warwick Vet Center and that he still did 
not take psychiatric medications.  He reported that the 
current war bothered him, but that his family calmed him 
down.  

During interview, the veteran was observed to be neatly 
dressed and groomed and cooperative.  The veteran was not 
withdrawn or agitated.  There was no evidence of motor 
retardation or motor abnormalities.  

The veteran was oriented times four and denied any visual, 
auditory or tactile hallucinations.   There was no evidence 
of altered level of consciousness, but his memory and 
concentration were impaired.  The veteran's thinking was 
concrete but his abstract thinking appeared to be somewhat 
impaired.  

The veteran described some irritability of mood, and he 
presented an anxious affect.  He denied homicidal or suicidal 
ideation.  He described feelings of worthlessness due to his 
limited functional ability but denied feelings of 
hopelessness.  The veteran described himself as close to his 
family and active in his veterans' group.  

Specific PTSD symptoms were noted as daily intrusive 
memories, and recurrent nightmares two to three times per 
week.  There were also occasional flashbacks.  The veteran 
described persistent attempts to avoid war-related stimuli.  
He also described difficulty sleeping, difficulty 
concentrating, and exaggerated startle response.  

The examiner diagnosed chronic PTSD and assigned a current 
GAF of 50.  The examiner stated that the PTSD symptoms had a 
major negative impact on the veteran's ability to obtain and 
maintain physical and sedentary employment, and caused 
minimal-to-significant interference with social functioning.  

Again, the veteran has submitted no lay evidence of symptoms, 
so the Board relies on the medical evidence of record as 
described above.  

The Board finds that the veteran does not present a 
disability picture of total occupational and social 
impairment, as required for the higher 100 percent rating.  

The veteran specifically has none of the symptoms associated 
with the 100 percent rating, as described.  Further, while 
his occupational impairment is total, his social impairment 
is shown to be minimal-to-significant but not total.  

The current GAF of 50, which is unchanged since April 2004, 
is more consistent with symptoms associated with the 
currently-assigned 70 percent rating than with a 100 percent 
rating.  

To the degree that the veteran's PTSD presents a total 
occupational (but not social) impairment, the Board notes 
that the veteran has been granted a Total Disability Rating 
based on Individual Unemployability (TDIU) effective on 
September 11, 2006.  The Board, however, finds that the 
schedular criteria for a rating higher than 70 percent are 
not met.  


B.  Evaluation of Tinnitus

The veteran has requested separate 10 percent ratings for his 
service-connected tinnitus.  The RO denied the request 
because, under Diagnostic Code 6260, there is no provision 
for assignment of a separate 10 percent rating for tinnitus 
in each ear.  The veteran appealed that decision to the 
Board.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective on June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The specific appeals affected by the stay essentially 
included those involving a claim for compensation for 
tinnitus filed prior to June 13, 2003, in which the appellant 
sought disability rating(s) for tinnitus greater than 10 
percent.  

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments advanced on behalf of 
the veteran; however, in view of the foregoing, the Board 
must conclude that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes assignment of more than a 
single 10 percent rating for the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for his 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD prior to September 11, 2006 is denied.  

An increased rating in excess of 70 percent for the service-
connected PTSD ON September 11, 2006 is denied.  

The claim for a rating in excess of 10 percent rating for the 
service-connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


